Title: To Benjamin Franklin from Le Roy, [before 20 July 1781]
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


Wednesday morning [before July 20, 1781]
Soit fait ainsi qu’il est requis is my Dear Doctor and Old french saying to declare that orders will be punctually and Quikly obeyed so will be what your desire as to this Translation I shall add it by way of a Postscript. It seems by what M. Small says of our hospitals at Lyons That the air be there very pure and sweet. Nevertheless by notices that have been sent me by the Gentleman that are at the head of that hospital at [illegible] that mortality is still there in the proportion of 1/11 or 1/12th at least of the sick that are received in it. I am my Dear Doctor for ever your most obedience and sincere friend
John Le Roy
  
Addressed: A Monsieur / Monsieur Franklin
Notation: Le Roy
